         Case 8:18-cv-03275-TDC Document 64 Filed 03/16/21 Page 1 of 16



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND



 PENNSYLVANIA NATIONAL MUTUAL
 CASUALTY INSURANCE COMPANY,

         Plaintiff,

         V.



 BENJAMIN L. KIRSON and
 KAREN L. KIRSON,
                                                                Civil Action No. TDC-18-3275

         Defendants,

         and


 BRIONNA HECKSTALL,

        Intervenor Defendant.




                                  MEMORANDUM OPINION


       In 2017, in a civil action in the Circuit Court for Baltimore County, Maryland, Defendants

Benjamin and Karen Kirson ("the Kirsons") were foimd liable to Intervenor Defendant Brionna

Heckstall (collectively,"Defendants")for injuries she suffered from exposure to lead paint while

she was their tenant. See Heckstall v. Kirson, No.24-C-15-000776(Cir. Ct. Bait. Cty. 2015). The

Kirsons, in turn, sought indemnification for the full amount of that judgment from Plaintiff

Pennsylvania National Mutual Casualty Insurance Company ("Penn National"), with which they

had a commercial general liability insurance policy ("the Policy") for a portion of the time that

Heckstall resided in one oftheir properties containing lead paint. Penn National filed a declaratory

judgment action in this Court seeking a determination on the portion of the state court judgment

that it is required to pay under the Policy. The central dispute in this case is whether Penn National
         Case 8:18-cv-03275-TDC Document 64 Filed 03/16/21 Page 2 of 16



is obligated for the entire judgment amount or for only a pro rata portion ofit corresponding to its

"time on the risk," consisting of the time period of lead exposure occurring while the Policy was

in force. During the pendency ofthe present action, the Court of Appeals of Maryland decided a

case addressing the question of the proper method for calculating indemnification liability in

continuous exposure cases,Rossello v. Zurich American Insurance Co.,226 A.3d444(Md.2020).

With the benefit of Rossello, the parties have filed Cross Motions for Summary Judgment on the

scope ofPenn National's liability. Having reviewed the briefs and submitted materials, the Court

finds no hearing necessary. See D. Md. Local R. 105.6. For the reasons set forth below, Penn

National's Motion for Summary Judgment will be GRANTED, and Defendants' Cross Motions

for Summary Judgment will be DENIED.

                                        BACKGROUND


I.     Heckstall's Occupancy

       Heckstall was bom in 1994. Beginning in June 1996, her family lived at 1121 E. 20th

Street in Baltimore, Maryland ("the 20th Street Property"), a residence which was owned by the

Kirsons when Heckstall moved in but was sold by the Kirsons on September 3,1996. On January

18, 1997, Heckstall moved with her family to another Kirson property, located at 2311 Harford

Road in Baltimore, Maryland ("the Harford Road Property"). The Kirsons sold the Harford Road

Property on February 28, 1997, but Heckstall and her family remained there until some point in

October 1997.


II.    The Policy

       On November 4, 1991, Penn National issued an automatically renewing commercial

general liability ("COL")insurance policy to the Kirsons. The Policy provided coverage for a list

of specifically identified properties which the Kirsons "Own, Rent or Occupy," including the
           Case 8:18-cv-03275-TDC Document 64 Filed 03/16/21 Page 3 of 16



 Harford Road Property but not including the 20th Street Property. On September 7, 1996, the

 Kirsons attempted to add the 20th Street Property to the Policy but could not do so because they

 had sold it four days before and thus no longer owned it.

        The Policy provided coverage for, in relevant part,"those sums that the insured becomes

 legally obligated to pay," as a result of bodily injury "to which this insurance applies," that

 occurred "during the policy period," with an aggregate limit of$1,000,000. Policy at 1, 7, Penn

 NatT Mot. Summ. J. Ex. 5, ECF No. 52-6.^ "Bodily injuiy" is defined in the Policy as "bodily

 injury, sickness or disease sustained by a person," and "occurrence" is defined as "an accident,

 including continuous or repeated exposure to substantially the same general harmful conditions."

Id. at 15, 17. Pursuant to an amendment to the Policy, the $1,000,000 aggregate limit applied

 separately to each ofthe properties covered by the Policy.

        The Policy obligates Penn National to pay pre-judgment interest awarded against the

 Kirsons "on that part of the judgment we pay" and provides that when Penn National makes an

 offer to pay an amoimt equal to the limit of the coverage, it will not pay pre-judgment interest for

 any period oftime after such an offer was made. Id. at 12. As to post-judgment interest,the Policy

 obligates Penn National to pay "All interest on the full amount of any judgment that accrues after

 entry ofthe judgment and before we have paid, offered to pay,or deposited in the court the part of

 the judgment that is within the applicable limit ofinsurance." Id. at 12.

        The Policy remained in effect from November 4,1991 to August 1,1997.




' Page citations to the Policy are to the page numbers assigned by the Court's Electronic Filing
 System.
         Case 8:18-cv-03275-TDC Document 64 Filed 03/16/21 Page 4 of 16



III.    The State Court Action


        On February 13, 2015, Heckstall filed suit against the Kirsons in the Circuit Court for

Baltimore County ("the State Court Action"), alleging that she was injured by exposure to lead

paint while living in the Kirson properties. Perm National defended the Kirsons in that action but

disclaimed any obligation for injuries stemming from the 20th Street Property and reserved the

right to pay any damages arising from the Harford Road Property based on the pro rata method of

calculation determined by "time on the risk."

        At trial, the evidence established that Heckstall had blood lead levels("BLLs") above the

United States Centers for Disease Control and Prevention safety threshold beginning in October

13,1994 and continuing through to October 9,2000. Based on these BLLs and other diagnostically

significant information, Heckstall's expert witness concluded that Heckstall had specific

developmental disabilities that had resulted firom her childhood exposure to lead. On April 10,

2017, the jury returned a verdict in Heckstall's favor, awarding her $2,629,250.00 in damages.

Based on Maryland's statutory cap on non-economic damages, see Md. Code Ann. Cts. & Jud.

Proc. § 11-108(West 2011),that award was reduced by the trial court to $1,959,250.00

       On January 29, 2020, Penn National submitted a check to Heckstall in the amount of

$37,225.75, the amount it calculated as its pro rata portion ofthe $1,959,250.00 judgment.

                                          DISCUSSION


       In their Motions,the parties seek summary judgment in their favor on the question ofPenn

National's liability to the Kirsons for the judgment against them in the State Court Action. Based

on Rossello, Penn National argues that its liability is limited to $37,225.75, based on the fact that

the Policy's coverage ofthe Harford Road Property was limited to only 42 days,from January 18,

1997 to February 28,1997, out ofthe 2,189 total days of lead exposure endured by Heckstall. In
         Case 8:18-cv-03275-TDC Document 64 Filed 03/16/21 Page 5 of 16



turn, Heckstall, while implicitly acknowledging that Rossello requires that Penn National's

liability be calculated based on a pro rata basis as measured by time on the risk, argues that Penn

National is liable for the full amount of the judgment in the State Court Action based on the

doctrine of unclean hands, and that Penn National is liable for pre-judgment interest in this case

on the post-judgment interest that accrued on the full state courtjudgment.

L      Legal Standard

        Under Federal Rule of Civil Procedure 56, the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact and that the moving

party is entitled to judgment as a matter oflaw. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, All

U.S. 317,322(1986).In assessing the Motion,the Court views the facts in the light most favorable

to the nonmoving party, with all justifiable inferences drawn in its favor. Anderson v. Liberty

Lobby, Inc., All U.S. 242,255(1986). The Court may rely only on facts supported in the record,

not simply assertions in the pleadings. Bouchat v. Bait. Ravens Football Club, Inc., 346 F.3d 514,

522 (4th Cir. 2003). A fact is "material" if it "might affect the outeome of the suit under the

governing law." Anderson, All U.S. at 248. A dispute of material fact is "genuine" only if

sufficient evidence favoring the nonmoving party exists for the trier of fact to return a verdict for

that party. Id. at 248-49.

       "When faced with cross-motions for summary judgment, the court must review each

motion separately on its own merits 'to determine whether either ofthe parties deserves judgment

as a matter of law.'" Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003)(quoting Philip

Morris, Inc. v. Harshbarger, 122 F.3d 58,62 n.4(1st Cir. 1997)).
         Case 8:18-cv-03275-TDC Document 64 Filed 03/16/21 Page 6 of 16



II.     The Pro Rata Allocation Approach

        Courts applying Maryland law have consistently found that for an injury occurring over an

extended period of time, such as one based on lead paint exposure, an insurer's liability is

calculated as its pro rata share ofthe overalljudgment based on its "time on the risk"—the portion

of the overall time period of exposure during which the insurer was providing coverage on the

property at which the exposure occurred ("the pro rata allocation approach"). In Mayor and City

Council ofBaltimore v. Utica Mutual Insurance Company, 802 A.2d 1070(Md. Ct. Spec. App.

2002)            a case involving continuing property damage caused by the presence of asbestos,

the Court ofSpecial Appeals of Maryland was presented with, among other things, the question of

how to allocate liability among insurers when the period of injury spanned multiple insurers. Id.

at 1100. The court held that in light ofthe continuing nature ofthe asbestos injiiry,"the obligation

to indemnify the insured ... is to be prorated among all [insurance] carriers based on their time on

the risk." Id. at 1101. The court so ruled based in part on the fact that the policy language, while

guaranteeing indemnification for "'all sums' of liability for an accident or occurrence," expressly

did so only for accidents or occurrences taking place "during the policy period." Id. at 1103

(citation omitted). Accordingly, to hold all insurers jointly and severally liable for the entire

amount of liability was "incompatible" with the policy language. Id. at 1103. The court held that

the pro rata allocation approach would also apply in cases where there was a gap in insurance

coverage,such that a party which elected not to be insured would then be liable for the applicable

prorated time on the risk. Id. at 1101-02.

        In Riley v. United Services Automobile Association, 871 A.2d 599 (Md. Ct. Spec. App.

2005), the Court of Special Appeals applied the reasoning of Utica to a case involving bodily

injury from exposure to lead paint, which it deemed to be a continuous injury case for which
         Case 8:18-cv-03275-TDC Document 64 Filed 03/16/21 Page 7 of 16



insurance coverage is triggered by exposure to lead, not by the manifestation of bodily injury. Id.

at 609. The court adopted the pro rata allocation approach for such cases as "fair" and "consistent

with [the] policy language," and because joint and several liability in continuous injury cases runs

contrary to "what was expected by the parties when they made those [insurance] contracts." Id. at

610.


       In Pennsylvania National Mutual Casualty Insurance Company v. Roberts, 668 F.3d 106

(4th Cir. 2012),the United States Court of Appeals for the Fourth Circuit, applying Maryland law,

adopted the pro rata allocation approach for calculating insurer liability in a lead paint exposure

case. Id. dX\\5. In adopting the Utica approach,the Fourth Circuit found that the express policy

language reflects that"an insured purchases an insurance policy to indemnify itself against injuries

occurring within the policy period, not injuries occurring outside that period." Id. at 114. Because

the focus is properly on the length of the policy period rather than the number of tortfeasors, the

court also concluded that the pro rata allocation approach applies to the allocation of liability

among multiple tortfeasors, among multiple insurers of a single tortfeasor, and to individual

tortfeasors for periods during which they were uninsured. Id. at 113-14.

       More recently, on January 31,2020,in Pennsylvania National Mutual Casualty Insurance

Company v. Jeffers, 223 A.3d 1146(Md. Ct. Spec. App. 2020){^""Jeffers"), the Maryland Court of

Special Appeals reaffirmed Utica and the pro rata allocation approach, in part because "[b]y its

terms, a CGL policy, like the Penn National policy in this case, applies only to bodily injury that

occurs during the policy period." Id. at 1157. That court described the proper application of this

methodology, which requires identifying a numerator, "representing the time on the risk," and a

denominator,"representing the period in which the injured person suffered bodily injury." Id. at

1156. In calculating the denominator in a lead exposure case,"each elevated [lead] level indicates
         Case 8:18-cv-03275-TDC Document 64 Filed 03/16/21 Page 8 of 16



a bodily injury," so the period ofinjury extends from the date ofthe first elevated BLL to the date

of the last elevated BLL. Id. at 1158-59(citation omitted).

       Finally, in Rossello v. Zurich American Insurance Company^ 226 A.3d 444(Md. 2020),

the Court of Appeals of Maryland granted a petition for a writ of certiorari to resolve the proper

way of allocating loss among multiple insurers in a continuous injury case involving asbestos

exposure. Id. at 446. Petitioner Patrick Rossello developed mesothelioma from asbestos exposure

while he was working in a building being renovated by contractor Lloyd E. Mitchell, Inc.

("Mitchell"), which had a CGL policy with Maryland Casualty Company from 1974 to 1977. Id.

at 447-48. When Rossello sued Mitchell, the jury returned a verdict in his favor, resulting in a

finaljudgment against Mitchell of$2,682,847.26 plus interest and costs. Id. at 448. To collect on

that judgment, Rossello instituted garnishment proceedings against Zurich American Insurance

Company ("Zurich"), the successor in interest to Maryland Casualty Company. Id. Although

Rossello sought the entirejudgment from Zurich,the trial court instead calculated Zurich's liability

based on the pro rata allocation approach articulated in Utica. Id. at 448-49.

       The Court of Appeals held that the pro rata allocation approach, originally articulated by

the Court of Special Appeals in Utica and recently reaffirmed in Jeffers., was the "correct

standard." Id. at 450-51, 457. The court reasoned that the policy language requiring the insurer

to pay "all sums"that an insured is legally obligated to pay must be read alongside policy language

limiting the coverage to bodily injury occurring "during the policy period" and "to which this

insurance applies." Id. at 460. Based on that limitation,the court rejected the argument that policy

language defining an "occurrence" to include "continuous or repeated exposure," a term which

could arguably extend beyond the policy period, could require an insurer to pay damages in excess

ofthat amount allocated based on its time on the risk. Id. The court thus concluded that"[t]he pro
         Case 8:18-cv-03275-TDC Document 64 Filed 03/16/21 Page 9 of 16



rata approach is unmistakably consistent with the language of standard CGL policies," and that

there was"no logic to support" the conclusion that a single policy among many "could be expected

to be held liable for the entire time period." Id. (quoting Utica^ 802 A.2d at 1103).

III.   The 20th Street Property

       Penn National contends that it has no indemnification obligation for any injuries sustained

by Heckstall at the 20th Street Property because that property was never covered by the Policy. In

their briefs in opposition to the Motions, Defendants fail to oppose Penn National's Motion on this

issue and thus have conceded the point. See Satcher v. Uni\. ofArk. at Pine BluffBd. ofTrustees,

558 F.3d 731,735(8th Cir. 2009)(holding that a "failure to oppose a basis for summary judgment

constitutes waiver ofthat argument"); Mentch v. Eastern Sav. Bank, FSB,949 F. Supp. 1236,1247

(D. Md. 1997)(finding that the plaintiff had abandoned a claim "by failing to address that claim

in her opposition to [the defendant's] motion for summaiy judgment, or to offer clarification in

response to [the defendant's] reply brief). The Court therefore finds that Penn National has no

indemnification obligation for injuries to Heckstall sustained at the 20th Street Property.

IV.    The Harford Road Property

       The parties do not appear to dispute that Rossello dictates that Penn National's

indemnification obligation relating to Heckstall's exposure to lead paint at the Harford Road

Property is to be calculated based on the pro rata allocation approach. To the extent that there

remains any dispute on that issue, the Court concludes that the reasoning of Rossello squarely

applies to Penn National's liability under the Policy. See Spacesaver Sys., Inc. v. Adam,98 A.Sd

264, 268(Md. 2014)("The interpretation of a contract ... is a question of law"). The Policy is

identical to the CGL policy at issue in Rossello in all material respects. As in Rossello, although

the Policy defines "occurrence" to include "continuous or repeated exposure" to harmfiil
         Case 8:18-cv-03275-TDC Document 64 Filed 03/16/21 Page 10 of 16



conditions, it provides coverage for bodily injury that occurs "during the policy period" and "to

which this insurance applies." Rossello, 226 A.3d at 460; Policy at 1, 7. Further, while the

Rossello policy contains the more expansive language ofrequiring payment for "all sums" that an

insured becomes legally obligated to pay, Rossello, 226 A.3d at 460, the Policy has the slightly

moderated requirement of payment of"those sums" that an insured becomes legally obligated to

pay. Policy at 7, an alteration that does not take the Policy out of Rossello's orbit, but rather

underscores Rossello's conclusion that the intention of the parties was to create an obligation

limited to the policy period. The Court thus concludes that the pro rata allocation approach is the

"correct standard" for determining Penn National's indemnification obligation under the Policy.

See Rossello, 226 A.3d at 450.

       Penn National's indemnification obligation must therefore be determined by identifying a

numerator, "representing time on the risk," and a denominator, "representing the period in which

the injured person suffered bodily injury." Jeffers, 223 A.3d at 1156. The parties do not appear

to dispute that the proper denominator is 2,189 days, based on trial testimony establishing that

Heckstall had elevated BLLs from October 13, 1994 through October 9, 2000. See id. at 1158-

59.


       The parties, however, dispute the proper calculation of Penn National's numerator. Penn

National contends that the numerator is 42 because it provided coverage on the Harford Road

Property for only 42 days. Penn National arrives at this figure by starting the clock on January 18,

1997, the date ofHeckstalTs arrival at the Harford Road Property, and stopping it on February 28,

1997, when the Kirsons sold the property. Heckstall agrees that Penn National's clock began with

Heckstall's January 18,1997 arrival but argues that the clock continued to run until the termination

of the Policy on August 1, 1997. Heckstall argues that based on the Policy language defining


                                                10
        Case 8:18-cv-03275-TDC Document 64 Filed 03/16/21 Page 11 of 16



coverage to include bodily injury sustained "during the policy period," Penn National's

responsibility was not limited to time periods when the Kirsons owned the Harford Road Property.

Heckstall Cross Mot. Summ. J. at 6, EOF No. 53. Heckstall's argument ignores the plain and

unambiguous terms ofthe Policy, which provided coverage only to the delineated properties that

the Kirsons "Own, Rent or Occupy." Policy at 1. Notably, the Fourth Circuit rejected a similar

argument in Roberts, in which, as here, the CGL policy promised coverage for "Premises you

Own, Rent or Occupy." Roberts, 668 F.3d at 118. Based on that language, and absent evidence

that the insurance coverage had been assigned, the court concluded that Penn National's insurance

coverage ended when the relevant insured property was sold, not when the policy ended. Id

Likewise, the Court concludes that Penn National's coverage of the Harford Road Property

extended only for the 42-day period until that property was sold, at which point the property was

no longer one that the Kirsons "own[ed], rent[ed] or occup[ied]." Policy at 1. The Court thus

finds that the proper numerator is 42 and the proper denominator is 2,189. In turn,Penn National's

share of the imderlying judgment based on the pro rata allocation approach is 1.9 percent of

$1,959,250.00, which amounts to $37,225.75

V.     Unclean Hands


       Nevertheless, Heckstall asserts that Penn National should not be granted summary

judgment on the issue of its indemnification liability because Penn National has "unclean hands,"

Heckstall Cross Mot. Summ. J. at 2, based on the fact that Penn National has failed to meet the

Policy's requirement that it tender post-judgment interest on "the full amount ofany judgment that

accrues after entry ofjudgment" before Penn National has paid "the part of the judgment that is

within the applicable limit of insurance." Policy at 12.




                                                11
         Case 8:18-cv-03275-TDC Document 64 Filed 03/16/21 Page 12 of 16



        Under the doctrine of unclean hands, "courts of equity will not lend their aid to anyone

seeking their active interposition, who has been guilty offraudulent, illegal, or inequitable conduct

in the matter with relation to which he seeks assistance." Wells Fargo Home Mortg, Inc. v. Neal,

922 A.2d 538, 552(Md. 2007). The doctrine, however, is inapplicable here. In federal court,

"[ajctions for declaratory judgments are neither legal nor equitable," so determining whether a

declaratory judgment action is a suit at law or in equity requires "look[ing] to the kind of action

that would have been brought" had a declaratory judgment remedy not been available.

Gulfstream Aerospace Corp. v. Mayacamas Corp.., 485 U.S. 271,284(1988);see Poe v. Ullman,

367 U.S. 497, 506 (1961)(noting that "the declaratory judgment device does not purport to alter

the character of the controversies which are the subject of the judicial power under the

Constitution" (citation omitted)). Here, the Kirsons' cause of action most closely resembles a

breach of contract claim, which is an action at law, not in equity. See, e.g., Niner v. Hanson, 142

A.2d 798,803(Md. 1958)(noting that in a case in which the remedy sought, reinstatement, could

be obtained only in an "equity proceeding," a theory of breach of contract was "not applicable");

Davisv. Winter, 178 A.604,606(Md. 1935)(rejecting an argument that would permit "a plaintiff

to seek relief in a court of equity for breach of contract for the sole purpose of having damages

assessed," because such an assessment is "a function primarily vested in a court of law").

Consistent with these distinctions between law and equity,the Maryland Court ofSpecial Appeals

has found the doctrine of unclean hands to be inapplicable in breach of contract cases, noting that

"[a] party is not guilty offraudulent or illegal conduct," such that its hands are rendered unclean,

"by merely breaking a contractual obligation." Greentree Series V, Inc. v. Hofmeister, 114 A.3d

230,239(Md. Ct. Spec. App. 2015). Thus to the extent that Penn National has failed to fulfill its

contractual obligations to pay post-judgment interest on the state courtjudgment,that failure does


                                                 12
         Case 8:18-cv-03275-TDC Document 64 Filed 03/16/21 Page 13 of 16



not, under the unclean hands doctrine, bar a grant of summary judgment to Penn National on its

Motion or a declaration of its rights under the Policy.

        Penn National's Motion for Summary Judgment will thus be granted on the issue of its

indemnification obligation under the Policy relating to the state court judgment. The Court will

issue a declaratory judgment stating that the pro rata allocation approach applies to Penn National's

liability, and that, based on the calculation above,its obligation relating to the state courtjudgment

is $37,225.75.

VL      Pre-Judgment Interest

        In her Cross Motion for Summary Judgment, Heckstall asserts that she is entitled to pre-

judgment interest in this case. In her reply brief, Heckstall clarifies that her claim for pre-judgment

interest in this case includes interest on Penn National's as yet unpaid obligation to pay post-

judgment interest owed in the State Court Action, which consists of post-judgment interest on

$1,959,250.00,the full amount of the state courtjudgment.

        Heckstall's argument appears to rely on the following chain ofreasoning. First,the Policy

obligates Penn National to pay "All interest on the full amount of any judgment that accrues after

entiy ofthejudgment and before we have paid, offered to pay, or deposited in the court the part of

the judgment that is within the applicable limit of insurance." Policy at 12. By the terms of the

Policy, Penn National thus became obligated to pay post-judgment interest on the entire judgment

in the State Court Action of$1,959,250.00,from the entry ofthatjudgment on April 10,2017 until

January 29, 2020, when Penn National paid $37,225.75 to Heckstall's counsel, its portion ofthe

judgment as calculated under the pro rata allocation approach. Because Penn National was, in

Heckstall's estimation, plainly obligated to pay that post-judgment interest, it owes pre-judgment

interest on that amount in the present case. In addition, to the extent that a judgment in this case


                                                  13
         Case 8:18-cv-03275-TDC Document 64 Filed 03/16/21 Page 14 of 16



obligates Penn National to pay more than it tendered on January 29, 2020, Heckstall appears to

argue for pre-judgment interest on any higher amounts owed as a result ofajudgment in the present

case.



        "[P]re-judgment interest as a matter of right is the exception rather than the rule." Ver

Brycke v. Ver Brycke, 843 A.2d 758,777(Md. 2004). It is allowable "when the obligation to pay

and the amount due had become certain, definite, and liquidated by a specific date prior to

judgment so that the effect ofthe debtor's withholding payment was to deprive the creditor ofthe

use of a fixed amount as of a known date." Harford Cty. v. Saks Fifth Ave., 923 A.2d 1,13(Md.

2007)(citation omitted). Because of the requirements that the obligation to pay and the amount

due are certain prior tojudgment,such interest is typically awarded only in,as relevant here,breach

of contract actions such as those involving "contracts in writing to pay money on a day certain,"

"actions under contracts providing for the payment of interest," or "cases upon sums payable as

rent." I. PV. Berman Prop. v. Porter Bros., Inc., 344 A.2d 65,75(Md. 1975).

        Heckstall's argument fails. Pre-judgment interest is allowable "when the obligation to pay

and the amount due had become certain, definite, and liquidated by a specific date prior to

judgment." Harford Cty., 923 A.2d at 13(emphasis added). Here,the amount due was not certain,

definite, or liquidated by any specified date. During the course ofthis case, the parties have taken

conflicting positions on both whether the pro rata allocation approach applies and how it applies,

such as on the question of whether Penn National's time on the risk includes the time period after

the Kirsons sold the Harford Road Property. Absent certainty on the amount owed, pre-judgment

interest on the final amount owed by Penn National is not due.

        Second, even focusing only on Heckstall's argument that amount ofpost-judgment interest

on the state court judgment was certain, the Court finds no basis to award pre-judgment interest


                                                14
        Case 8:18-cv-03275-TDC Document 64 Filed 03/16/21 Page 15 of 16



on that amount in this case. Heckstall is correct that in Jeffers, the Maiyland Court of Special

Appeals held that based on the plain language of the exact same clause of Penn National's CGL

policy at issue in the present case,Penn National is obligated to pay post-judgment interest on "the

full amount" of any judgment, "not merely interest on the portion of the judgment[] that it is

contractually obligated to pay" under the pro rata allocation approach, up until the date that it

"pays, offers to pay, or deposits into court" that pro rata share. Jeffers, 223 A.3d at 1166-67.

Under Jejfers, it appears certain that Penn National is obligated to pay post-judgment interest on

the full $1,959,250.00 state courtjudgment up until January 29,2020. See id. The actual amount

due,however, was not initially "certain" and "definite" because the meter effectively kept running

until Penn National made a tender of its share of the judgment under the pro rata allocation

approach,and the harm caused by the delay in paying post-judgment interest was largely addressed

by the mounting obligation. Harford Cty., 923 A.2d at 13. As for the period after the amount of

post-judgment interest owed on the state court judgment became certain on January 29, 2020, no

pre-judgment interest on that amount is owed in the present case because the issue of whether and

in what amount such post-judgment interest was due was not the subject of any claim in this case.

The Complaint sought a declaratory judgment that "Penn National is obligated under the Penn

National Policy, and governing law, to pay no more than 1.9% of the Underlying Judgment."

Compl.at 6,EOF No. 1. The Answers filed by the Kirsons and Heckstall asserted no counterclaims

seeking a ruling on whether post-judgment interest on the state court judgment was owed and

whether it was on the full amount of that judgment. Accordingly, the judgment in this case does

not include a ruling on the issue of post-judgment interest on the state court judgment. In turn,

there is no basis to award pre-judgment interest in the present case on that amount.




                                                15
        Case 8:18-cv-03275-TDC Document 64 Filed 03/16/21 Page 16 of 16



                                        CONCLUSION


       For the foregoing reasons, the Court finds that Penn National's indemnification obligation

to the Kirsons under the Policy is 1.9 percent of the underlying judgment of $1,959,250.00, for a

total of $37,225.75. Accordingly, Penn National's Motion for Summary Judgment will be

GRANTED,and Defendants' Cross Motions for Summary Judgment will be DENIED. A separate

Order shall issue.




Date: March 16,2021
                                                    THEODORE D. CHI
                                                    United States District




                                               16
